Citation Nr: 1216846	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis and hepatic transaminitis, claimed as chronic liver disease, to include as due to parasites and herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case has previously come before the Board.  In January 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In February 2012, a January 2012 VHA opinion was incorporated into the record and the appellant was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A July 2003 rating decision denied the appellant's claim for entitlement to service connection for hepatitis and hepatic transaminitis (claimed as chronic liver disease), to include as due to parasites and as a result of exposure to herbicides, on the basis of no current disability.  

2.  The appellant did not file a timely notice of disagreement with the July 2003 rating decision.

3.  Evidence received subsequent to the July 2003 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for hepatitis and hepatic transaminitis, to include as due to parasites and as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision is final as to the claim of service connection for hepatitis and hepatic transaminitis (claimed as chronic liver disease), to include as due to parasites and as a result of exposure to herbicides.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received since the July 2003 rating decision to reopen the claim of entitlement to service connection for hepatitis and hepatic transaminitis (claimed as chronic liver disease), to include as due to parasites and as a result of exposure to herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in April 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The April 2009 letter also provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The RO provided an examination to the appellant in February 2010.  As noted above, the Board also obtained a VHA Medical Opinion in January 2012.  The Court has held that the Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, the Court has also held that, where the Board has denied reopening, the adequacy of an examination provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  No duty to assist examination provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

III.  Analysis

The appellant contends that he is entitled to service connection for a disability related to hepatitis and hepatic transaminitis as a result of damage to his liver and/or immune system due to either parasite or herbicide exposure during service.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In a July 2003 rating decision, the RO denied entitlement to service connection for hepatitis and hepatic transaminitis (claimed as chronic liver disease), to include as due to parasites and as a result of exposure to herbicides.  The RO found that the appellant did not have a current disability.  The RO noted that the evidence showed the condition, hepatic transaminitis, as resolved.  The RO also noted that the evidence provided no definitive diagnosis of hepatitis currently or within a year of discharge from active duty to a compensable degree.  The appellant received notice of the rating decision in July 2003, which included notice of his rights to appeal the decision.  The appellant did not appeal the July 2003 rating decision.  Thus, it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the appellant's service treatment records, and private treatment records from 1998 through 2001.  The evidence added to the record subsequent to the last final denial includes additional private treatment records, VA treatment records, a January 2009 private opinion, a February 2010 VA examination and a January 2012 VHA opinion.  

In the January 2009 private opinion, N.O., D.O., stated that she was concerned that the appellant's exposure to Agent Orange may have caused some either long-term damage to his immune system and/or may have compromised his liver and spleen.  For this reason, Dr. N.O. thought that the appellant "should be considered to have some disability secondary to his Agent Orange exposure."  Dr. N.O. stated that on review of his chart, the appellant was noted to have had some elevated liver enzymes in the past, which was not felt to be an infectious hepatitis because investigation showed that he had no infectious source of the hepatitis.  She noted that this occurred in 2001.  Subsequently, in July 2006, he had an episode of a fairly severe infection which caused mediastinitis and numerous abscesses.  She stated that they still had not been able to find why he developed this or why he would be particularly susceptible to this.  Dr. N.O. stated that the appellant spent 6 to 7 weeks at the University of Nebraska Medical Center, most of that time in the intensive care unit because of the severity of the infection and the complications from it.  

The January 2009 private opinion is new, as it post-dates the last final rating decision in July 2003 and it was not part of the evidence of record at that time.  However, the Board finds that the January 2009 private opinion is not material.  Although Dr. N.O. opined that that the appellant should be considered to have "some disability secondary to his Agent Orange exposure," she did not indicate that the appellant had a current disability.  Dr. N.O. noted that the appellant had elevated liver enzymes and a severe infection in the past, but she did not state that the appellant had any disability during the period on appeal.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  A current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  The appellant filed his claim to reopen in March 2009.  Dr. N.O.'s statement does not indicate that the appellant has had any disability during the period on appeal, from March 2009.  Dr. N.O. stated that she believed that the Agent Orange "may have caused some either long-term damage to his immune system and/or may have compromised his liver and spleen."  However, Dr. N.O.'s statement is speculative and does not indicate that the appellant has a specific disability related to his immune system, liver or spleen.  Evidence of a sign or symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  A damaged immune system or compromised liver or spleen is not a disability for VA compensation purposes and Dr. N.O. did not indicate that the appellant had an underlying malady or condition.  As Dr. N.O. did not indicate that the appellant had a current disability, her opinion that the appellant had "some disability secondary to his Agent Orange exposure" does not raise a reasonable possibility of substantiating the claim as it does not indicate that there is a nexus between a specific disability and service.  The statement "some disability" is vague.  In the July 2003 rating decision, the RO denied the appellant's claim because the appellant did not have a current disability.  As Dr. N.O.'s statement does not indicate that the appellant has a current disability or that the appellant has a current disability that is related to service, it does not raise a reasonable possibility of substantiating the claim.  The board has considered Shade v. Shinseki, in which the Court held that new and material evidence is not required as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.  However, the January 2009 statement does not provide new and material evidence as to any unproven element of the appellant's claim.  Thus, the January 2009 private opinion is not new and material.  

The claims file contains VA treatment records dated from May 2007 to February 2009.  The VA treatment records are new, as they were not part of the file at the time of the last final decision.  However, the VA treatment records are not material.  The VA treatment records do not indicate that the appellant has a current disability relating to his liver or hepatitis.  The records indicate the appellant had a history of chronic liver disease, diagnosed in 1998, but do not indicate that he had a current liver disease disability.  A February 2009 VA treatment record reflects that the appellant had normal liver enzymes.  The impression was status post liver disease, but no evidence of abnormal liver functions.  As the VA treatment records do not indicate that the appellant had a current disability related to hepatitis or the liver, the records do not raise a reasonable possibility of substantiating the claim and are not material.

Private treatment records have also been associated with the claims file.  The private treatment records are new as they were not considered at the July 2003 rating decision.  However, the Board finds that the records are not material.  The private treatment records do not indicate that the appellant had a current disability during the period on appeal.  A July 2006 private operative report reflects that the appellant had a neck abscess.  A July 2006 private consultation report notes that the appellant had a past medical history of drug-induced hepatitis in 1998 secondary to antibiotics.  Another July 2006 consultation report indicated liver function tests were elevated due to hepatitis.  However, the record pre-dates the period on appeal.  Moreover, the Board notes that elevated liver enzymes represent a laboratory finding and are not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A private treatment record from December 2008 indicates the appellant had hepatitis that was possibly toxic or viral, but not A, B, or C.  A December 2009 private treatment record indicates that the appellant tested positive for hepatitis in 1999.  Evidence indicating that the appellant had a past history of symptoms of hepatitis and liver function problems was of record at the time of the last final rating decision.  For example, a January 2000 private treatment record previously of record indicated that the appellant had a history of hepatitis, cause unknown, but with now normal liver function.  Thus, evidence relating to the appellant's history of hepatitis and liver function problems is cumulative and redundant of evidence previously of record and is not material.  The private treatment records indicating the appellant was treated for abscesses in July 2006 and the July 2006 consultation report indicating the appellant's liver function tests were elevated are new, but are not material.  The appellant filed his claim to reopen his service connection claim in March 2009.  The records thus pre-date the period on appeal.  As the private treatment records do not indicate that the appellant had a disability during the period on appeal, the records do not raise a reasonable possibility of substantiating the claim and are not material.  

The claims file also contains private treatment records that are duplicative of the evidence previously of record at the time of the July 2003 rating decision.  For example, a May 2000 Mercy Medical Center right liver biopsy report was of record at the time of the last final rating decision.  As the duplicate private treatment records are cumulative and redundant of evidence previously of record, they are not new and material.

The appellant was evaluated at a VA examination in February 2010.  The VA examination report reflects that the appellant reported that he became very ill while serving in Vietnam with symptoms of nausea, vomiting and diarrhea.  He stated that he continued to have symptoms of diarrhea on and off until 1998, when he was seen for a flu-like illness with jaundice and elevated liver enzymes.  He had a liver biopsy in May 2000 which showed only mild chronic inflammation.  His viral hepatitis markers were all negative.  The appellant reported that the etiology of his liver disease was never found and over the next few years his liver enzymes returned to normal.  In 2006, the appellant had a prolonged hospitalization for a retropharyngeal abscess.  The appellant eventually recovered from this with some residual dyspnea on exertion.  On examination, the appellant was a healthy appearing, well nourished and well developed gentleman who was fully ambulatory.  His diagnosis was a history of hepatitis, etiology uncertain and a history of retropharyngeal abscess with mediastinitis.  The VA examiner stated that the appellant appeared to have recovered with no evidence of any residual liver disease.  The VA examiner also noted that he suspected that the etiology of the appellant's pharyngeal abscess and mediastinitis was related to a dental procedure.  The VA examiner stated that after a severe prolonged illness related to this, he appeared to have fully recovered.  The VA examiner stated that he could find no evidence of any immune deficiency syndrome.  As the February 2010 VA examination report indicates that the appellant does not have any current disabilities related to his liver or hepatitis or any disabilities that are related to service, the VA examination does not raise a reasonable possibility of substantiating the claim and is not material.

The Board obtained a VHA opinion in January 2012 to determine whether the appellant had a current disability related to hepatitis or hepatic transaminitis, and if so, whether the disability was related to service.  A VA staff gastroenterologist provided the opinion.  The VA gastroenterologist noted that in formulating his opinion, he noted that radiologic studies of the liver and biliary tract were referenced, but he could not locate the radiologist's reports.  He also noted that he did not have access to data such as liver tests or imaging studies after the 2006 hospitalization for the retropharyngeal abscess.  The Board notes that the VA gastroenterologist did not indicate that the records would affect his opinion or were necessary to provide an opinion.  There is also no indication the appellant had liver tests or imaging studies after the 2006 hospitalization for the retropharyngeal abscess.  The VA gastroenterologist opined that it was very unlikely (less likely than not) the appellant had a current disability related to hepatitis or transaminitis.  The VA gastroenterologist also stated that the appellant's current disability, if any, is unrelated (less likely than not) to liver disease and hence it was not causally or etiologically related to his described in-service illness, exposure to herbicides, exposure to parasites, or to his military service.  The VA gastroenterologist stated that the appellant's 1998 presentation with the onset of liver disease was not related causally or etiologically to his 1968-1972 period of military service.  There was no evidence provided in the medical records of chronic ongoing liver disease currently.  He also found that any immune system dysfunction secondary to chronic liver disease would only be present in the setting of advanced liver disease with cirrhosis, which the appellant did not have, and finally, based upon the information provided, he did not think it had been established that the appellant had immune system dysfunction.  The January 2012 VHA opinion is new, as it was not of record at the time of the last final rating decision in July 2003.  However, as the January 2012 VHA opinion does not indicate that the appellant has a current disability, it is not material.  The VHA opinion also fails to indicate that there is a nexus between any current disability and service.  Consequently, the January 2012 VHA opinion is not  new and material.

Finally, the appellant provided testimony at a Board hearing in June 2011 and provided statements in support of his claim.  At the Board hearing, the appellant indicated that he believed he had a compromised immune system that was a residual of liver disease.  (June 2011 Board Hearing Transcript at p. 8)  In an August 2010 substantive appeal, the appellant asserted that although his blood tests for liver profile showed normal levels and the abscesses successfully drained, he remained permanently disabled from these service-related disease.  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, although a lay person may be competent to report the etiology of a disability, a disability relating to hepatitis, hepatic transaminitis, or the liver, which is typically confirmed by blood tests, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, his statements do not constitute new and material evidence to warrant reopening of his claim for service connection.  

After reviewing the evidence submitted by the appellant and added to the file since the July 2003 rating decision, the Board finds that it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant has had a disability related to hepatitis, hepatic transaminitis or the liver during the period on appeal.  Moreover, there is no new evidence of record which establishes that the appellant had a disability related to hepatitis, hepatic transaminitis, or the liver during his period of active duty or within one year of separation from service.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282.  As noted above, elevated liver enzymes represent a laboratory finding and are not a disability for VA purposes.  

In the absence of evidence of a current disability related to hepatitis, hepatic transaminitis, or the liver, or evidence of a nexus between a current disability and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for hepatitis and hepatic transaminitis, claimed as chronic liver disease, to include as due to parasites and herbicide exposure, is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has a current disability that is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence not having been received, the claim for entitlement to service connection for hepatitis and hepatic transaminitis, claimed as chronic liver disease, to include as due to parasites and herbicide exposure, is not reopened.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


